Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Non-Final office is a response to the papers filed on 07/06/2022.
Claims 1-20 are pending.


Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

7.	Claims 1-8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 16 of US 10,878,165 B2.  
This is a nonstatutory obviousness-type double patent rejection. 
Claims 1-8 of the pending application (17/858,883) are drawn to a semiconductor device. Claims 16 and 21 of US 10,878,165 B2 discloses similar claim limitations as claim 21 of the pending application. 
Claims 1 of the pending application ‘883 and US patent ‘’165 are summarized as below:
#
Current Application (17/858,883)
#
US Patent 10,878,165 B2
Claim 1

Claim 16

A
A semiconductor device comprising:
A
A semiconductor device comprising:
B
a cell region which includes components representing a circuit, the components being arranged such that a virtual perimeter is drawable around substantially all of the components, the virtual perimeter being rectangular and including first and second virtual side boundaries which are substantially parallel and extend in a first direction; and the components of the cell region including:
B
a cell region which includes components representing a circuit, the components being arranged such that a virtual perimeter is drawable around substantially all of the components, the virtual perimeter being rectangular and including: first and second virtual side boundaries which are substantially parallel and extend in a first direction; wherein the components of the cell region include:
C
a first conductor which is an intra-cell conductor of a first signal that is internal to the circuit; the intra-cell conductor extending in a second direction, the second direction being substantially perpendicular to the first direction; and a first end of the intra-cell conductor being substantially a minimum virtual boundary offset interior to the first virtual side boundary;
C
a first conductor which is an intra-cell conductor of a first signal which is internal to the circuit; the intra-cell conductor extending in a second direction, the second direction being substantially perpendicular to the first direction; and a first end of the intra-cell conductor being located substantially a minimum virtual boundary offset interior to the first virtual side boundary;
D
and a second conductor of a second signal of the circuit; the second conductor extending in the second direction; a portion of the second conductor having a first end which extends exterior to the first virtual side boundary by a protrusion length which is substantially greater than the minimum virtual boundary offset; and a second end of the second conductor being receded interior to the second virtual side boundary by a first gap, a size of the first gap in the second direction being substantially greater than the minimum virtual boundary offset.
D
and a second conductor of a second signal of the circuit; the second conductor extending in the first direction; and a portion of the second conductor having a first end which extends exterior to the first virtual side boundary by a protrusion length which is substantially greater than the minimum virtual boundary offset.


Both claims 1 and 16 teach a semiconductor device comprising. Both claims 1 and 16 teach a first conductor which is an intra-cell conductor of a first signal that is internal to the circuit; the intra-cell conductor extending in a second direction, the second direction being substantially perpendicular to the first direction; and a first end of the intra-cell conductor being. Both claims 1 and 16 teach a first conductor which is an intra-cell conductor of a first signal that is internal to the circuit; the intra-cell conductor extending in a second direction, the second direction being substantially perpendicular to the first direction; and a first end of the intra-cell conductor being substantially a minimum virtual boundary offset interior to the first virtual side boundary. Both claims 1 and 16 each and a second conductor of a second signal of the circuit; the second conductor extending in the first direction; and a portion of the second conductor having a first end which extends exterior to the first virtual side boundary by a protrusion length which is substantially greater than the minimum virtual boundary offset. The instant invention ‘883 teaches and a second end of the second conductor being receded interior to the second virtual side boundary by a first gap, a size of the first gap in the second direction being substantially greater than the minimum virtual boundary offset. The parent ‘165 does not teach and a second end of the second conductor being receded interior to the second virtual side boundary by a first gap, a size of the first gap in the second direction being substantially greater than the minimum virtual boundary offset. However, this is additional condition for the second end of  the second conductor which is teaching at the claim 21 of patent ‘165. The above described difference between the claims are obvious variations of each other. Claims 1-8 are rejected under the nonstatutory obviousness-type double patent rejection because of their dependency to claim 1. Similar to claims 9-20.


Allowable Subject Matter
		Claims 1, 9, and 15 are allowed over prior art of record, respectively.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 1, 9, and 15 the combination of the prior arts fail to disclose:

“the intra-cell conductor extending in a second direction, the second direction being substantially perpendicular to the first direction; and a first end of the intra-cell conductor being substantially a minimum virtual boundary offset interior to the first virtual side boundary; and a second conductor of a second signal of the circuit; the second conductor extending in the second direction; a portion of the second conductor having a first end which extends exterior to the first virtual side boundary by a protrusion length which is substantially greater than the minimum virtual boundary offset; and a second end of the second conductor being receded interior to the second virtual side boundary by a first gap, a size of the first gap in the second direction being substantially greater than the minimum virtual boundary offset.”.


Claims 2-8, 10-14, and 16-20 also allowed as being directly or indirectly dependent of the allowed independent base claim.

The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure listed on the PTO-982 form attached. None of cited/recorded prior arts stands alone of combination with others discloses all limitation required in claim invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011.  The examiner can normally be reached on M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN NGO/           Primary Examiner, Art Unit 2851